Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16808463 filed on 3/4/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2/9/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2013/0248858).
Regarding Independent claim 1, Morita et al. teach a semiconductor device comprising:

a semiconductor layer (Fig. 3, elements 4’ & 4), 
a gate electrode (Fig. 3, element 2), 
a gate insulating layer (Fig. 3, element 3) positioned between the semiconductor layer and the gate electrode, and
 a source electrode (Fig. 3, element 5) and a drain electrode (Fig. 3, element 5) that are electrically connected to the semiconductor layer, 
the semiconductor layer has a stacked layer structure including a first oxide semiconductor layer (Fig. 3, element 4’ ) including In, Ga, Zn, and Sn (paragraph 0014, 0030), and a second oxide semiconductor layer (Fig. 3, element  4) including In, Ga, Zn, and Sn (paragraph 0014, 0030), having a lower mobility than the first oxide semiconductor layer (Fig. 6, paragraph 0134 discloses the capability of adjusting the thickness of the second oxide semiconductor layer to affect the mobility, accordingly it would have been obvious to one of ordinary skill in the art to optimize the thickness in order to achieve the desired mobility), and being disposed on the first oxide semiconductor layer so as to be in direct contact with the first oxide semiconductor layer (Fig. 3), 
the first oxide semiconductor layer and the second oxide semiconductor layer are amorphous (paragraph 0034-0041), and 
a Sn atomic ratio R1 relative to all metal elements in the first oxide semiconductor layer and a Sn atomic ratio R2 relative to all metal elements in the 
Regarding claim 2, Morita et al. teach wherein the SnApplication No. 16/808,463 February 9, 2021 Reply to the Restriction/Election Requirement dated December 16, 2020 Page 3 of 6atomic ratio R1 in the first oxide semiconductor layer and the Sn atomic ratio R2 in the second oxide semiconductor layer are each 5% or more and 25% or less (paragraph 0035-0039 discloses the capability of adjusting the Sn atomic ratio and 50% or lower).
Regarding claim 3, Morita et al. teach wherein an In atomic ratio relative to all metal elements in the first oxide semiconductor layer is higher than an In atomic ratio relative to all metal elements in the second oxide semiconductor layer (paragraph 0035-0039 discloses the capability of adjusting the In atomic ratio).
Regarding claim 4, Morita et al. teach wherein, in the first oxide semiconductor layer, a Ga atomic ratio is lower than an In atomic ratio relative to all metal elements, and, in the second oxide semiconductor layer, a Ga atomic ratio is higher than an In atomic ratio relative to all metal elements (paragraph 0035-0039 discloses the capability of adjusting the Ga atomic ratio).
Regarding claim 5, Morita et al. teach wherein, at a side surface of the semiconductor layer, a side surface of the first oxide semiconductor layer and a side surface of the second oxide semiconductor layer align in a thickness direction, and the side surface of the semiconductor layer has a non-stepped shape (Fig. 3).
Regarding claim 6, Morita et al. teach wherein the first oxide semiconductor layer and the second oxide semiconductor layer each include an In-Ga-Zn- Sn-O-based semiconductor (paragraph 0030, 0038).
Regarding claim 7, Morita et al. teach wherein, in the first oxide semiconductor layer, relative to all metal elements, an In atomic ratio is 20% or more and 45% or less, a Ga atomic ratio is 5% or more and 20% or less, a Zn atomic ratio is 30% or moreApplication No. 16/808,463 February 9, 2021 Reply to the Restriction/Election Requirement dated December 16, 2020 Page 4 of 6 and 60% or less, and a Sn atomic ratio is 5% or more and 25% or less (paragraph 0035-0039 discloses the capability of adjusting the In, Ga, Zn, Sn atomic ratios).
Regarding claim 8, Morita et al. teach wherein, in the second oxide semiconductor layer, relative to all metal elements, an In atomic ratio is 10% or more and 20% or less, a Ga atomic ratio is 25% or more and 45% or less, a Zn atomic ratio is 20% or more and 35% or less, and a Sn atomic ratio is 5% or more and 25% or less (paragraph 0035-0039 discloses the capability of adjusting the In, Ga, Zn, Sn atomic ratios).
Regarding claim 9, Morita et al. teach wherein the gate electrode is positioned between the semiconductor layer and the substrate (Fig. 3).
Regarding claim 10, Morita et al. teach wherein the first oxide semiconductor layer has a thickness smaller than a thickness of the second oxide semiconductor layer (Fig. 6, paragraph 0134 discloses the capability of adjusting the thickness of the oxide semiconductor layer to affect the mobility, accordingly it would have been obvious to one of ordinary skill in the art to optimize the thickness in order to achieve the desired mobility).





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813